lb\\ N

FILED

UCT ° 1 2013

Clerk. U.S. Dlstrlct_& Bankruptcy
Courts for the Dlstnct of columbia

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

W.A. Ma¢ouir@’, )
Plaintiff, §
v. i civil A¢ri@n NO. /3 " /~5'33

Travelers Indemnity Company, §
Defendant. §

)

MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a motion for a temporary restraining order
("TRO") and a Complaint for injunctive relief against Travelers Indemnity Company. Plaintiff
seeks to restrain Travelers "from representing to the Court, either directly or by counsel, that it
can prove that [a ruling disbarring plaintiff from the practice of law in Florida] is due process of
law." Mot. for TRO at 1 (citing Florz'da Bar v. MacGuz`re, 529 So.2d 669 (Fla. 1988)). Since the
Complaint provides no basis for exercising subject matter jurisdiction, the TRO motion will be
denied and this case will be dismissed. See Fed. R. Civ. P. l2(h)(3) (requiring dismissal of a
case "at any time” subject matter jurisdiction is found wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

' Plaintiff erroneously styled this action as "United States of America Ex Rel W.A. MacGuire v.
Travelers Indemnity Company." The government has not brought this action on plaintiff s
behalf as a private party relator. Hence, the Clerk will be directed to strike the United States

from the pleadings and to open this case as captioned herein.
l

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

Plaintiff contends that this Court’s jurisdiction "depends upon Your Honor’s judgment
that an order of the Florida Supreme published at 529 So.2nd 669 . . . is null, void, and of no
effect on its face . . . ." Compl. 11 3. As a general rule, this Court lacks jurisdiction to review the
decisions of other courts. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions);
Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cerl. denied 513 U.S. 1150
(1995) (citing District ofColumbia Court ofAppeals v. Feldman, 460 U.S. 462, 482 (1983);
Rooker v. Fidelz`ly Trust C0., 263 U.S. 413, 415, 416 (1923)). Furthermore, "[a]s several
opinions in previous cases have informed [this] [p]laintiff, federal courts cannot review
particular denials of bar admission, but only general attacks on the constitutionality of a bar
rule," MacGuire v. Virginia Bd. ofBar Examz`ners, No. 311 1cv00056, 2011 WL 6130896, at *l
(W.D. Va. Dec. 8, 2011); see ia’. (noting that plaintiff "has filed 51 civil actions in various courts
. . . since 1985. The majority [of which] concern[s] [his] disbarment by the Florida bar and the
Virginia State Bar’s refusal to admit him as a member") (footnote omitted).

1n addition, this Court lacks subject matter jurisdiction to entertain complaints that are

935

" ‘so attenuated and unsubstantial as to be absolutely devoid of merit. Hagans v. Lavz`ne, 415
U.S. 528, 536-37 (1974) (quoting Newburyport Water Co. v. Newburyport, 193 U.S. 56l, 579
(1904)); accord Tooley v. Napolz'tano, 586 F.3d l006, 1009 (D.C. Cir. 2009) ("A complaint may
be dismissed on jurisdictional grounds when it "is ‘patently insubstantial,’ presenting no federal
question suitable for decision.") (quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994)). This

standard is met here because it is clear from the opinion of the Florida Supreme Court, upon

which Travelers might properly rely, that plaintiff obtained a meaningful hearing prior to being
2

disbarred, and "[t]he fundamental requirement of due process is the opportunity to be heard ‘at a
meaningful time and in a meaningful manner.’ " Mathews v. Eldridge, 424 U.S. 319, 333 (1976)

(quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). A separate Order of dismissal

United States D”istrict Judge

accompanies this Memorandum Opinion.

   
 

DATE: September  2013